Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed on 4/7/2022, claims 1-83, 99 and 102 are cancelled, claims 84-88, 90, 91, 94, 97, 98, 101, 103-110, and 112-117 have been amended, and new claims 118-122 are added. Claims 84-98, 101, and 103-122 are pending and under examination.
Election/Restrictions
Applicant’s election without traverse of the restriction in the reply filed on 4/7/2022 is acknowledged.
Drawings
The drawings are objected to because drawings (FIGURE 3-6) all contain dark shading which obscures the figures and renders letters illegible, which are improper. 37 C.F.R. 1.84(m).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 84-98, 101, and 103-122 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,151,8961. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 84, 108 and 118 merely broaden the scope of claims by omitting steps2 from claim 1 of ‘896 patent. Dependent claims 85-98, 101, 103-107, 109-117 and 119-122 also recite substantially same limitations as recited in claims 1-17 of ‘896 patent as well. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage device”, “computing device” and “display device” in claims 84-98, 101, and 103-122.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 84-98, 101 and 103-122 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) without significantly more. 
[STEP 1] The claim recites at least one step or structure. Thus, the claim is to a process or product, which is one of the statutory categories of invention (Step 1: YES).
[STEP2A PRONG I] The claim(s) 84, 108 and 118 recite(s):
receiving, via a hearing healthcare provider computing device, initial patient data, the initial patient data including one or more values identifying a patient and a hearing aid used by the patient; 
receiving, via the hearing healthcare provider computing device, individualized hearing healthcare rules from a hearing healthcare provider, the individualized hearing healthcare rules being defined for the patient; 
providing, to a patient computing device, a set of goals related to at least one of communication capabilities and use of a hearing aid; 
transmitting the set of goals to a display device for display; 
receiving, from the patient computing device, input data defining a subset of the set of the goals; 
storing, in the at least one storage device, the subset of the set of the goals as personal goals of the patient; 
providing, to the patient computing device, at least one educational and experiential module3 related to the personal goals; 
transmitting the at least one educational and experiential module to the display device for display; 
determining a hearing aid achievement of the patient, the hearing aid achievement corresponding to at least one of a use of the at least one educational and experiential module by the patient and a level of achievement of the personal goals by the patient; and 
based on the hearing aid achievement, automatically providing to the patient computing device at least one message to bring the patient into compliance with the use of the at least one educational and experiential module and achievement of the personal goals.

The non-highlighted aforementioned limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation between people but for the recitation of generic computer components. That is, other than reciting “storage device,” “computer processor,” “computing device,” “display device,” and storing/transmitting data, nothing in the claim element precludes the step from practically being performed between people. For example, but for the recited language, the step in the context of this claim encompasses interacting with people about hearing loss experience and assessing the experience. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “Organization of Human Activity” grouping of abstract ideas.
Alternatively, the non-highlighted aforementioned, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the recited language, the step in the context of this claim encompasses interacting with people about hearing loss experience and assessing the experience.
Accordingly, the claim recites a judicial exception, and the analysis must therefore proceed to Step 2A Prong Two.
[STEP2A PRONG II] This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – “storage device,” “computer processor,” “computing device,” “display device,” and storing/transmitting data.
The “storage device,” “computer processor,” “computing device,” and “display device” in the aforementioned steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim recites the following additional elements: storing data, and transmitting data. The additional element step is recited at a high level of generality, and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. (Step 2A: YES).
[STEP2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the aforementioned steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. 
As noted previously, the claim as a whole merely describes how to generally “apply” the aforementioned concept in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of displaying/transmitting/storing information to perform the aforementioned step(s) amounts to no more than adding insignificant extra-solution activity to the judicial exception, which cannot provide an inventive concept. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the aforementioned step(s) was/were considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the specification does not provide any indication that the additional element(s) is/are anything other than a generic, off-the-shelf computer component, and the Electric Power Group, LLC v. Alstom S.A., and Ameranth, court decisions cited in MPEP 2106.05(g) indicate that displaying data is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the aforementioned step(s) is/are well-understood, routine, conventional activity is supported under Berkheimer Option 2.
As noted previously, the claim as a whole merely describes how to generally adding insignificant extra-solution activity to the judicial exception. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
The claim is not patent eligible. (Step 2B: NO).
Claim(s) 85-98, 101, 103-107, 109-117 and 119-122 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites no other additional limitations4 5 other than considered in the independent claim analysis. Accordingly, the additional element(s) do(es) not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim is therefore directed to the judicial exception. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 84-98, 101, and 103-122 is/are rejected under 35 U.S.C. 102(A)(1) as anticipated by Recker (U.S. Patent Application Publication 2016/0066107) or, in the alternative, under 35 U.S.C. 103 as obvious over Recker in view of Letzt et al (U.S. Patent Application Publication 2014/0178846), hereinafter Letzt.
Regarding claims 84, 85, 104, 108, 109, 114 and 118, Recker teaches a system for providing adaptive, integrated, and interactive hearing healthcare education and communication (Abstract), comprising: 
at least one storage device storing data and instructions; at least one computer processor configured to execute the instructions and to cause the system to perform operations (FIG. 3) comprising: 
receiving, via a hearing healthcare provider computing device, initial patient data, the initial patient data including one or more values identifying a patient and a hearing aid used by the patient (¶0016: “the present subject matter uses gamification by allowing the hearing aid fitter to choose two sets of gain settings for each patient (or wearer)”); 
receiving, via the hearing healthcare provider computing device, individualized hearing healthcare rules from a hearing healthcare provider, the individualized hearing healthcare rules being defined for the patient (¶0016: “the initial set of gain settings (whichever settings she believes will help the hearing aid wearer achieve initial acceptance of the hearing aids);”; ¶0026: “The initial and final fitting settings can be based on targets from a standard fitting formula (e.g. NAL-NL2, DSL i/o), a proprietary fitting formula from a hearing aid (or other) manufacturer, defined by the hearing aid fitter or offsets to any of these examples in various embodiments.”); 
providing, to a patient computing device, a set of goals related to at least one of communication capabilities and use of a hearing aid (¶0016: “target gain settings (the settings that she would like for the patient to have in his hearing aids after some adjustment period).”); 
transmitting the set of goals to a display device for display (¶0019: “the hearing aid wearer could be given the final targets as a goal right away. In another embodiment, the wearer could be given targets that move him or her incrementally toward the end goal.”); 
receiving, from the patient computing device, input data defining a subset of the set of the goals; storing, in the at least one storage device, the subset of the set of the goals as personal goals of the patient (¶0019: “the wearer could be given targets that move him or her incrementally toward the end goal. For example, if the long-term goal is for the hearing aid wearer to increase his gain by X dB at some frequency, “X” can be divided by some number (e.g. 2, 3 or 4, etc.), and the hearing aid wearer can be given targets that are that are ½ (⅓, ¼, etc.) of the way between his current settings and the final target settings. Once the settings in the hearing aids have reached the first set of targets, the next set of targets could be displayed, in an embodiment.”); 
providing, to the patient computing device, at least one educational and experiential module related to the personal goals; transmitting the at least one educational and experiential module to the display device for display (¶0016: “The fitting/adaptation tool shows the hearing aid wearer how his hearing aids are set compared to the target settings, in various embodiments. The hearing aid wearer can then be allowed to make adjustments to the gain/compression settings as desired; however, he would be encouraged to make changes that move his hearing aid settings closer to the target settings using gamification, in various embodiments.”); 
determining a hearing aid achievement of the patient, the hearing aid achievement corresponding to at least one of a use of the at least one educational and experiential module by the patient and a level of achievement of the personal goals by the patient (¶0017: “when the hearing aid settings are adjusted so that they are close to the fitting targets”); and 
based on the hearing aid achievement, automatically providing to the patient computing device at least one message to bring the patient into compliance with the use of the at least one educational and experiential module and achievement of the personal goals (¶0017: “the hearing aid wearer could receive a message such as, ‘You have made a significant improvement in your hearing aid settings, you should now notice improved hearing in this environment!’”; ¶0019: “Once the settings in the hearing aids have reached the first set of targets, the next set of targets could be displayed”).
providing, on the patient computing device, a remote control interface that allows the patient to navigate the hearing healthcare education and communication system and respond to system requests, wherein the remote control interface comprises a set of buttons corresponding to the screen provided on the display device [claims 85, 114 and 118] (¶0016: “the adaptation or fitting tool is provided to the wearer on an advanced remote control or as an application on a mobile device, such as a smart phone.”; FIG. 2A and 2B).
wherein the individualized hearing healthcare rules include one or more of patient system usage rules, patient education rules, and patient hearing aid experience rules [claims 104 and 109] (Examiner construed the limitations related to describing content of rules, ex. “one or more of patient system usage rules, patient education rules, and patient hearing aid experience rules”, are non-functional descriptive material and no patentable weight is given. MPEP 2111.05.);).
Alternatively, Recker does not explicitly teach that determining a hearing aid achievement of the patient, the hearing aid achievement corresponding to a use of the at least one educational and experiential module by the patient.
Letzt teaches system for performing assessment without testing (Abstract) comprising determining achievement corresponding to a use of the at least one educational and experiential module (¶0039: “The server and/or interface unit may include adaptive logic to select or deselect content for the second user based on the second user data (e.g., usage data, downloaded data from meters, and answers to questions).”).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Recker by adding the usage based progress monitoring features as taught in Letzt in order to “provide healthcare videos and messages selected for the patient's needs.” (¶0012 of Letzt).

Regarding claim 86, Recker further teaches that the at least one educational and experiential module includes content review questions, and wherein the determining the hearing aid achievement of the patient further includes: providing, to the patient computing device, at least one content review question about content of the at least one educational and experiential module; transmitting the at least one content review question to the display device for display; receiving, from the patient computing device, a patient response to the at least one content review question displayed on the display device; comparing the patient response to a correct response; determining if the patient response is a correct response; determining a content review score based on a percentage of correct responses; and based on a result of the determining the content review score and a subject matter of the content when the patient response is determined not to be the correct response, determining whether to send the at least one message to at least one of the hearing healthcare provider computing device and the patient computing device (FIG. 1A-1D; ¶0015: “The wearer is guided using gamification to adjust settings of the hearing assistance device using the mobile adaptation tool, including providing an update to the wearer via the adaptation tool with an indication of a level of matching between current settings and target settings, according to various embodiments.”; Examiner construed the limitations related to describing content of the questions, ex. “educational”, “experiential”,  “content review” …, are non-functional descriptive material and no patentable weight is given. MPEP 2111.05.; ¶0018: “the hearing aid wearer could receive “points” for wearing his hearing aids, for making adjustments to his hearing aids and for reaching certain goals.”).

Regarding claim 87, Recker further teaches providing, to the patient computing device, an educational tip corresponding to the subject matter of the content when the patient response is determined not to be the correct response (¶0020: “provides him with feedback regarding how well his hearing aids are matching a target”; Examiner construed the limitations related to describing content, ex. “educational tip corresponding to a subject matter of the survey response” …, are non-functional descriptive material and no patentable weight is given. MPEP 2111.05.;).

Regarding claim 88, Recker further teaches collecting patient viewing data related to the at least one educational and experiential module, and comparing the patient viewing data to a threshold value, wherein the at least one educational and experiential module is an educational video, and wherein the patient viewing data includes at least one of a cumulative number of different educational videos viewed by the patient on the display device, a title of each of the different videos viewed, and a number of times each of the different videos was viewed (¶0019: “Once the settings in the hearing aids have reached the first set of targets, the next set of targets could be displayed.”; Examiner construes the “title of each of the different videos viewed” is merely labelling or describing only the content of data, which is non-functional descriptive material and, therefore, no patentable weight is given; FIG 1A-1D shows the text data, which reads on the limitation “title”;).

Regarding claim 89, Recker further teaches that the determining the hearing aid achievement of the patient includes: collecting patient viewing data related to the at least one educational and experiential module; comparing the patient viewing data to a threshold value; based on a result of the comparing, determining whether to send the at least one message to at least one of a hearing healthcare provider computing device and the patient computing device; and providing at least one report to the hearing healthcare provider computing device (¶0026: “a method for the hearing aid fitter to view the gain/compression settings (initial, current, target or saved settings) in the standard frequency-response-curve format or as a table of values, and these values can be displayed as simulated real-ear SPL or insertion gain, in dB; a method for the hearing aid fitter to transfer these values to a computer; a method for data logging that shows when new gain/compressions settings were programmed into the hearing aids (date and time), the new gain/compression values (displayed as simulated real-ear SPL or insertion gain, in dB); and an estimate of the level and signal-to-noise ratio of the environment in which the settings were created; and an estimate of when the hearing aid wearer should reach the target settings (based on how often he uses the application and how big the changes have been that he has made to his devices).”; see also FIG. 2A-2B).

Regarding claim 90, Recker further teaches that the determining the hearing aid achievement of the patient further includes: providing, to the patient computing device, at least one survey question about at least one hearing aid experience of the patient; transmitting the survey question to the display device for display; receiving, from the patient computing device, a survey response to the survey question displayed on the display device; comparing the survey response to a threshold value; based on a result of the comparing, determining whether to send the at least one message to the hearing healthcare provider computing device, and providing one or more reports to at least one of the patient computing device and the healthcare provider computing device (FIG. 1A-1D illustrate the survey questions; ¶0016: “The fitting/adaptation tool shows the hearing aid wearer how his hearing aids are set compared to the target settings, in various embodiments. The hearing aid wearer can then be allowed to make adjustments to the gain/compression settings as desired; ¶0017: “the hearing aid wearer could receive a message such as, ‘You have made a significant improvement in your hearing aid settings, you should now notice improved hearing in this environment!’”;).

Regarding claim 91, Recker further teaches providing, to the patient computing device, an educational tip corresponding to a subject matter of the survey response based on the comparing the survey response to the threshold value, wherein the educational tip is provided when the survey response does not meet the threshold value (¶0020: “provides him with feedback regarding how well his hearing aids are matching a target”; Examiner construed the limitations related to describing content, ex. “educational tip corresponding to a subject matter of the survey response” …, are non-functional descriptive material and no patentable weight is given. MPEP 2111.05.;).

Regarding claim 92, the combination of Recker and Letzt further teaches that the at least one computer processor is further configured to execute the instructions and to cause the system to perform operations comprising: collecting system usage data of the system, the system usage data measuring usage of the system by the patient; comparing the system usage data to a threshold value; storing the system usage data and a result of the comparing in the at least one storage device; and based on the result of the comparing, determining whether to send the at least one message to at least one of the patient computing device and the hearing healthcare provider computing device; and providing one or more reports to at least one of the patient computing device and the hearing healthcare provider computing device, the one or more reports including the stored system usage data (Recker, ¶0017: “when the hearing aid settings are adjusted so that they are close to the fitting targets, the hearing aid wearer could receive a message such as, ‘You have made a significant improvement in your hearing aid settings, you should now notice improved hearing in this environment!’”; ¶0019: “Once the settings in the hearing aids have reached the first set of targets, the next set of targets could be displayed”; Letzt teaches the system usage based evaluation at ¶0039: “The server and/or interface unit may include adaptive logic to select or deselect content for the second user based on the second user data (e.g., usage data, downloaded data from meters, and answers to questions).”)).

Regarding claim 93, the combination of Recker and Letzt further teaches that the system usage data includes at least one of: a number of times that features of the system are accessed via the patient computing device, a number of specific features of the system that are accessed via the patient computing device, or a number of specific features of the system that are accessed via the patient computing device within a predetermined period of time (Letzt, ¶0042: “content viewed to date by the second user, content scheduled for the next viewing by the second user and scheduled viewing time, description of content; and a report of second user data (e.g., usage data, downloaded device data, and answers to questions).”).

Regarding claim 94, Recker further teaches that the at least one educational and experiential module includes troubleshooting information related to a hearing aid issue (Examiner construed the limitations related to describing content, ex. “troubleshooting information related to a hearing aid issue” …, are non-functional descriptive material and no patentable weight is given. MPEP 2111.05.;), and the at least one computer processor is further configured to execute the instructions and to cause the system to perform operations comprising: 
providing, to the patient computing device, a list of troubleshooting topics related to patient experiences using the hearing aid (again, Examiner construed the limitations related to describing content, ex. “troubleshooting information related to a hearing aid issue” …, are non-functional descriptive material and no patentable weight is given. MPEP 2111.05.); 
transmitting the list of troubleshooting topics to the display device for display; receiving, via the patient computing device, a patient selection of a troubleshooting topic from the list of the troubleshooting topics displayed on the display device; providing troubleshooting advice based on the selected troubleshooting topic (¶0016 teaches that a user is given gaming options as illustrated in FIG. 1A-1D; ¶0021: “Various graphical user interfaces (GUI) can be used on the adaptation tool by the present subject matter, including a table-like interface, equalizers (EQ) or a list of presets from which the hearing aid wearer can choose.”); 
transmitting the troubleshooting advice to the display device for display (FIG. 1A-1D); 
receiving, via the patient computing device, one or more patient responses to the troubleshooting advice; storing, in the at least one storage device, troubleshooting response data based on the patient responses to the troubleshooting advice (¶0016: “The hearing aid wearer can then be allowed to make adjustments to the gain/compression settings as desired.”); and 
providing one or more reports to at least one of the patient computing device or the hearing healthcare provider computing device, the one or more reports including the stored troubleshooting response data (¶0020: “provides him with feedback regarding how well his hearing aids are matching a target”).

Regarding claim 95, Recker further teaches that the providing the one or more reports includes: providing the at least one message or the alert to the hearing healthcare provider computing device to alert the hearing healthcare provider of the hearing aid issue experienced by the patient (¶0026: “the present subject matter provides an expert mode that includes any or all of the following: a method for the hearing aid fitter to view the gain/compression settings (initial, current, target or saved settings) in the standard frequency-response-curve format or as a table of values, and these values can be displayed as simulated real-ear SPL or insertion gain, in dB; a method for the hearing aid fitter to transfer these values to a computer; a method for data logging that shows when new gain/compressions settings were programmed into the hearing aids (date and time), the new gain/compression values (displayed as simulated real-ear SPL or insertion gain, in dB); and an estimate of the level and signal-to-noise ratio of the environment in which the settings were created; and an estimate of when the hearing aid wearer should reach the target settings (based on how often he uses the application and how big the changes have been that he has made to his devices).”; Examiner construed the limitations related to describing content, ex. “hearing aid issue” …, are non-functional descriptive material and no patentable weight is given. MPEP 2111.05.).

Regarding claim 96, Recker further teaches that the providing the troubleshooting advice based on the selected troubleshooting topic comprises: receiving, via the patient computing device, a patient response to the troubleshooting advice; based on the patient response, determining whether the patient response to the troubleshooting advice indicates that the hearing aid issue is resolved; and storing, in the at least one storage device, a result of determining whether the patient response to the troubleshooting advice indicates that the hearing aid issue is resolved (again, Examiner construed the limitations related to describing content, ex. “troubleshooting information related to a hearing aid issue” …, are non-functional descriptive material and no patentable weight is given. MPEP 2111.05.; ¶0016: “The hearing aid wearer can then be allowed to make adjustments to the gain/compression settings as desired.”; ¶0020: “provides him with feedback regarding how well his hearing aids are matching a target”; ¶0019: “Once the settings in the hearing aids have reached the first set of targets, the next set of targets could be displayed.”; ¶0019 teaches that the additional responses are processed until it met the end goal: “the wearer could be given targets that move him or her incrementally toward the end goal.”)

Regarding claim 97, Recker further teaches a cloud-based communications platform configured to, upon a request from the hearing healthcare education and communication system, automatically send, via a cloud-based computing network, outgoing email messages, interactive phone calls, and text messages to patients and hearing healthcare providers, for reminders and notifications, wherein the outgoing email messages, interactive phone calls, and text messages and responses from the patient and the hearing healthcare provider to the outgoing email messages, interactive phone calls, text messages and interactive survey questionnaires are stored in the at least one storage device (¶0017: “Text or audio reinforcement could be used, in various embodiments. For example, when the hearing aid settings are adjusted so that they are close to the fitting targets, the hearing aid wearer could receive a message such as, ‘You have made a significant improvement in your hearing aid settings, you should now notice improved hearing in this environment!’”).

Regarding claim 98, Recker further teaches a use of mobile phone (¶0028: “the adaptation tool includes a mobile device, such as a smart phone, tablet or laptop, with an application running on the mobile device to provide the adaptation function discussed herein. Other types of adaptation tools can be used without departing from the scope of the present subject matter.”) but does not explicitly teach a cloud-based communications platform configured to receive, via a computing network, incoming interactive phone calls, and text messages from the patients and the hearing healthcare providers to initiate interactive survey questionnaires.
The examiner takes OFFICIAL NOTICE that using the mobile phone to provide phone call to experts, was old and well known in the art at the time of applicant's invention, as it provides means to follow up without traveling to meet and, therefore, enable to save travel times while consulting relevant matters with experts.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known a comparison algorithm of video files based on a checksum because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. "common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 101, Recker does not explicitly teach that the at least one computer processor is further configured to execute the instructions and to cause the system to perform operations comprising: providing, to the patient computing device, a list of at least one hearing aid related supply item available to be ordered by the patient; receiving, via the patient computing device, identification of one or more supply items selected for ordering from the list of the at least one hearing aid related supply item; and transmitting the identification of the one or more supply items selected for ordering by the patient to the hearing healthcare provider computing device, and receiving, at the patient computing device, confirmation that that the one or more supply items selected for ordering has been shipped.
The examiner takes OFFICIAL NOTICE that recommending supply items and supplementing an order function, such as Amazon related items for purchase, was old and well known in the art at the time of applicant's invention, as it provides means to provide related options for necessity and, therefore, enable to expedite the acquisition of the necessity.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known a comparison algorithm of video files based on a checksum because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. "common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).

Regarding claims 103, 110 and 119, Recker further teaches providing at least one report to at least one of the patient computing device or the hearing healthcare provider computing device, the at least one report including data related to patient system usage and responses from the patient to questions asked by the system (¶0025: “the present subject matter includes a GUI on the adaptation tool including an option to store each new set of gain/compression settings that the hearing aid wearer creates. In further embodiments, the GUI can also include: an option to label these settings; an option for the hearing aid wearer to revert to previous hearing aid settings; and/or an option for the new settings to become the “baseline” for future adjustments to the hearing aid settings.”;).

Regarding claim 105, Recker further teaches that the at least one storage device is further configured to store a list of patients that have been enrolled in the system and at least one report that includes data related to system usage by the patients that have been enrolled and responses from the patients that have been enrolled to questions asked by the system (¶0025: “the present subject matter includes a GUI on the adaptation tool including an option to store each new set of gain/compression settings that the hearing aid wearer creates. In further embodiments, the GUI can also include: an option to label these settings; an option for the hearing aid wearer to revert to previous hearing aid settings; and/or an option for the new settings to become the “baseline” for future adjustments to the hearing aid settings.”;).

Regarding claims 106, 112 and 121, Recker further teaches receiving, via the hearing healthcare provider computing device, a modification of system content, the modification including at least one of adding, deleting, or changing the system content offered to at least one of the patient or a plurality of patients (¶0016: “the present subject matter uses gamification by allowing the hearing aid fitter to choose two sets of gain settings for each patient (or wearer): the initial set of gain settings (whichever settings she believes will help the hearing aid wearer achieve initial acceptance of the hearing aids); and target gain settings (the settings that she would like for the patient to have in his hearing aids after some adjustment period).”; ¶0026: “the present subject matter provides an expert mode that includes any or all of the following: a method for the hearing aid fitter to view the gain/compression settings (initial, current, target or saved settings) in the standard frequency-response-curve format or as a table of values, and these values can be displayed as simulated real-ear SPL or insertion gain, in dB; a method for the hearing aid fitter to transfer these values to a computer; a method for data logging that shows when new gain/compressions settings were programmed into the hearing aids (date and time), the new gain/compression values (displayed as simulated real-ear SPL or insertion gain, in dB); and an estimate of the level and signal-to-noise ratio of the environment in which the settings were created; and an estimate of when the hearing aid wearer should reach the target settings (based on how often he uses the application and how big the changes have been that he has made to his devices).”;).).

Regarding claims 107, 113 and 122, Recker does not explicitly teach receiving, via the hearing healthcare provider computing device, a request from a patient to schedule at least one of a telephone call, an office appointment, and a video conference with the patient; and transmitting, from the hearing healthcare provider computing device, a response to the patient, wherein the response includes a date and time of the at least one of the telephone call, the office appointment, and the video conference.
The examiner takes OFFICIAL NOTICE that scheduling a meeting with an expert/fitter with specific date/time, such as a video meeting, was old and well known in the art at the time of applicant's invention, as it provides means to follow up without traveling to meet and, therefore, enable to save travel times while consulting relevant matters with experts.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known a comparison algorithm of video files based on a checksum because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. "common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).

Regarding claims 111 and 120, Recker further teaches that the at least one storage device is further configured to store a list of patients currently enrolled in the system and at least one report that includes data related to system usage and responses from a subset of the list of patients currently enrolled in the system (¶0025: “the present subject matter includes a GUI on the adaptation tool including an option to store each new set of gain/compression settings that the hearing aid wearer creates.”).

Regarding claim 115, Recker further teaches that the at least one educational and experiential module includes troubleshooting information related to a hearing aid issue (Examiner construed the limitations related to describing content, ex. “troubleshooting information related to a hearing aid issue” …, are non-functional descriptive material and no patentable weight is given. MPEP 2111.05.;), and the at least one computer processor is further configured to execute the instructions and to cause the system to perform operations comprising: 
providing, to the patient computing device, a list of troubleshooting topics related to a patient experience using the hearing aid (again, Examiner construed the limitations related to describing content, ex. “troubleshooting information related to a hearing aid issue” …, are non-functional descriptive material and no patentable weight is given. MPEP 2111.05.; ¶0016 teaches that a user is given gaming options as illustrated in FIG. 1A-1D; ¶0021: “Various graphical user interfaces (GUI) can be used on the adaptation tool by the present subject matter, including a table-like interface, equalizers (EQ) or a list of presets from which the hearing aid wearer can choose.”); 
receiving, via the patient computing device, a patient selection of a troubleshooting topic from the list of troubleshooting topics; providing, to the patient computing device, troubleshooting advice related to the troubleshooting topic selected by the patient and a question asking if the issue was resolved (¶0016: “The hearing aid wearer can then be allowed to make adjustments to the gain/compression settings as desired.”); 
providing, to the patient computing device, a notification based on the determining whether the hearing aid issue is resolved (¶0020: “provides him with feedback regarding how well his hearing aids are matching a target”), 
wherein the providing the notification includes one of: when it is determined that the hearing aid issue is resolved, providing a congratulations message to the patient; or when it is determined that the hearing aid issue is not resolved (¶0017: “One way to encourage the hearing aid wearer to reach the fitting targets is to use a visual indicator to reaffirm that the individual is doing the correct thing by moving his hearing aid settings closer to the fitting targets”;): 
providing additional troubleshooting advice (¶0019: “Once the settings in the hearing aids have reached the first set of targets, the next set of targets could be displayed.”), 
receiving additional responses to the additional troubleshooting advice until the hearing aid issue is resolved or there is no additional available advice in the system to resolve the hearing aid issue (¶0019 teaches that the additional responses are processed until it met the end goal: “the wearer could be given targets that move him or her incrementally toward the end goal.”), and 
providing at least one alert to the hearing healthcare provider computing device to inform the hearing healthcare provider of an unresolved hearing aid issue (¶0026: “the present subject matter provides an expert mode that includes any or all of the following: a method for the hearing aid fitter to view the gain/compression settings (initial, current, target or saved settings) in the standard frequency-response-curve format or as a table of values, and these values can be displayed as simulated real-ear SPL or insertion gain, in dB; a method for the hearing aid fitter to transfer these values to a computer; a method for data logging that shows when new gain/compressions settings were programmed into the hearing aids (date and time), the new gain/compression values (displayed as simulated real-ear SPL or insertion gain, in dB); and an estimate of the level and signal-to-noise ratio of the environment in which the settings were created; and an estimate of when the hearing aid wearer should reach the target settings (based on how often he uses the application and how big the changes have been that he has made to his devices).”;).
Recker further teaches logics to determine whether the goals were met but does not explicitly disclose receiving, via the patient computing device, a patient response to the question asking if the issue was resolved; based on the patient response, providing, to the patient computing device, the notification.
The examiner takes OFFICIAL NOTICE that confirming an outcome with end users, such as asking whether the goal was met, was old and well known in the art at the time of applicant's invention, as it provides means to follow up with the end users about any progress and, therefore, enable to notify the users and confirm the progress.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known a comparison algorithm of video files based on a checksum because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. "common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 116, Recker further teaches that the at least one computer processor is further configured to execute the instructions and to cause the system to perform operations comprising: storing the patient selection of the troubleshooting topic and a result of the determining whether the hearing aid issue is resolved in the at least one storage device (again, Examiner construed the limitations related to describing content, ex. “troubleshooting topic” …, are non-functional descriptive material and no patentable weight is given. MPEP 2111.05.; ¶0016 teaches that a user is given gaming options as illustrated in FIG. 1A-1D; ¶0021: “Various graphical user interfaces (GUI) can be used on the adaptation tool by the present subject matter, including a table-like interface, equalizers (EQ) or a list of presets from which the hearing aid wearer can choose.”; ¶0016: “The hearing aid wearer can then be allowed to make adjustments to the gain/compression settings as desired.”; ¶0020: “provides him with feedback regarding how well his hearing aids are matching a target”).
Recker does not explicitly teach providing a prompt to the patient, via the patient computing device, to request a video meeting with the hearing healthcare provider to resolve the hearing aid issue.
The examiner takes OFFICIAL NOTICE that initiating a follow-up meeting, such as a video meeting, was old and well known in the art at the time of applicant's invention, as it provides means to follow up without traveling to meet and, therefore, enable to save travel times while consulting relevant matters with experts.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known a comparison algorithm of video files based on a checksum because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. "common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Int'l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 117, Recker further teaches that the at least one computer processor is further configured to execute the instructions and to cause the system to perform operations comprising: providing one or more reports to at least one of the patient computing device and the hearing healthcare provider computing device, the one or more reports including the stored patient selection of the troubleshooting topic and the result of the determining whether the hearing aid issue is resolved (¶0026: “the present subject matter provides an expert mode that includes any or all of the following: a method for the hearing aid fitter to view the gain/compression settings (initial, current, target or saved settings) in the standard frequency-response-curve format or as a table of values, and these values can be displayed as simulated real-ear SPL or insertion gain, in dB; a method for the hearing aid fitter to transfer these values to a computer; a method for data logging that shows when new gain/compressions settings were programmed into the hearing aids (date and time), the new gain/compression values (displayed as simulated real-ear SPL or insertion gain, in dB); and an estimate of the level and signal-to-noise ratio of the environment in which the settings were created; and an estimate of when the hearing aid wearer should reach the target settings (based on how often he uses the application and how big the changes have been that he has made to his devices).”;).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner acknowledges another sibling pending application 17/501,375. However, in response to the restriction, Applicant elected different inventions, groups similar to elected group in this application were withdrawn in the ‘375 application. See app# 17/501,375, response to restriction filed 2/14/2022. Therefore, no double-patenting rejection is raised against the ‘375 application.
        2 Examiner acknowledges that claim 17 recites “mobile” patient computing device and “a remote-control interface” instead of patient computing device. However, Examiner considers these mobile device with remote-control interface as obvious variation as such mobile features are well-known and widely adopted.
        3 Examiner interprets the module as any medium conveying content such as oral conversation and/or messages written in paper. Spec. ¶0158 (“In certain embodiments, the patient may be provided with an educational and experiential module (e.g., video, text, or other media) based on the individualized healthcare rules, and the request for input patient data may include requests for responses related to the content of the education video.”)
        4 Examiner acknowledges dependent claim 88 recites the limitation “the patient viewing data includes at least one of a cumulative number of different educational videos viewed by the patient on the display device, a title of each of the different videos viewed, and a number of times each of the different videos was viewed.” Examiner construes the limitation is directed to information, which a person can process mentally or with pen and paper.
        5 Examiner acknowledges that dependent claims 115-117 recite troubleshooting related limitations. However, the claims are written in a way to merely communicate information between two user devices, and are considered certain organization of human activities.